This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DAVID and JODI PADGETT,

 3          Petitioners-Appellees,

 4 v.                                                                                   No. 35,236

 5 YOLANDA PEREZ (a/k/a YOLANDA
 6 NERI),

 7          Respondent-Appellant,

 8 and GUADALUPE PEREZ,

 9          Respondent.

10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 Daylene Marsh, District Judge

12 Tucker, Burns, Yoder & Hatfield
13 Mitchel S. Burns
14 Farmington, NM

15 for Appellees

16 Carpenter & Associates
17 Bryan Collopy
18 Albuquerque, NM

19 for Appellant
 1 Guadalupe Perez
 2 Glendale, AZ

 3 Pro se Respondent

 4                           MEMORANDUM OPINION

 5 BUSTAMANTE, Judge.

 6   {1}   Summary affirmance was proposed for the reasons stated in the notice of

 7 proposed disposition. No memorandum opposing summary affirmance has been filed,

 8 and the time for doing so has expired.

 9   {2}   Affirmed.

10   {3}   IT IS SO ORDERED.

11

12                                   _______________________________________
13                                   MICHAEL D. BUSTAMANTE, Judge

14 WE CONCUR:


15
16 JAMES J. WECHSLER, Judge


17
18 J. MILES HANISEE, Judge




                                            2